Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 14 June 2021 for application number 17/309,668. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  6/14/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikazu et al. (JP 2007-251865).
Regarding claim 1, Yoshikazu discloses an image processing apparatus comprising: 
a coding section that codes coefficient data associated with an image, in parallel for each of lines of transform blocks each of which is a unit transforming image data into coefficient data (pars.16-27).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.  Yoshikazu further discloses a decoder (pars. 16, 58).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 11.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP 2007-251865) in view of Clare et al. (NPL titled “Wavefront Parallel Processing for HEVC Encoding and Decoding”).
Regarding claim 2, see teachings of claim 1.  Yoshikazu further discloses wherein the coding section sequentially codes each of the lines of the transform blocks of the coefficient data associated with the image (pars. 22, 25, 27, 34).  Yoshikazu does not explicitly disclose transform block by transform block in an order from a left transform block, and the coding section entropy-codes each of the transform blocks using an occurrence probability derived by entropy-coding performed one entropy-coding before.
In the same field of endeavor, Clare discloses transform block in an order from a left transform block, and the coding section entropy-codes each of the transform blocks using an occurrence probability derived by entropy-coding performed one entropy-coding before (section 4).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yoshikazu to include the teachings of Clare in order to guarantee that the probabilities are read and written in the proper line order (Clare, section 4, par. 1).
Regarding claim 3, see teachings of claims 1 and 2.  Clare further discloses wherein the coding section entropy-codes the leftmost transform block in an uppermost line of the transform blocks in the image using an initial value of the occurrence probability, and the coding section entropy-codes each of the leftmost transform blocks in a second uppermost line of the transform blocks and lines below the second uppermost line in the image using an occurrence probability derived by entropy-coding of the second leftmost transform block in the line of the transform blocks one line above (section 4).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.  Yoshikazu further discloses a decoder (pars. 16, 58).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.  

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP 2007-251865) in view of Hsu et al. (NPL titled “CE1-related: Constraint for binary and ternary partions”).

Regarding claim 5, see teachings of claim 1.  Yoshikazu does not explicitly disclose wherein each of the transform blocks includes a VPDU (Virtual pipeline data Unit).
In the same field of endeavor, Hsu discloses wherein each of the transform blocks includes a VPDU (Virtual pipeline data Unit) (sections 1 and 2).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yoshikazu to include the teachings of Hsu in order to achieve coding gains (Hsu, abstract).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.  

Claim(s) 6-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP 2007-251865) in view of Sato et al. (US 2015/0023407).
Regarding claim 6, see teachings of claim 1.  Yoshikazu further discloses further comprising: a prediction section that performs intra prediction of the image, wherein, for intra prediction of an upper left transform block of a coding tree unit in an uppermost order of a coding block of a tree structure (Yoshikazu, pars. 16-25), Yoshikazu does not explicitly disclose the prediction section makes reference to a lower right transform block of a coding tree unit coded one tree unit before to be unavailable.
In the same field of endeavor, Sato discloses the prediction section makes reference to a lower right transform block of a coding tree unit coded one tree unit before to be unavailable (pars. 63, 64, 69, 70; fig. 2).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yoshikazu to include the teachings of Sato in order to achieve parallel processing performance (Sato, par. 63).
Regarding claim 7, see teachings of claim 1.  Yoshikazu further discloses further comprising: a prediction section that performs inter prediction of the image, wherein, for inter prediction of an upper left transform block of a coding tree unit in an uppermost order of a coding block of a tree structure (pars. 16-25), Yoshikazu does not explicitly disclose the prediction section makes reference to a motion vector of a lower right transform block of a coding tree unit coded one tree unit before to be unavailable.
In the same field of endeavor, Sato discloses the prediction section makes reference to a motion vector of a lower right transform block of a coding tree unit coded one tree unit before to be unavailable (pars. 63, 64, 69, 70; fig. 2).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yoshikazu to include the teachings of Sato in order to achieve parallel processing performance (Sato, par. 63).
Regarding claim 8, see teachings of claim 1.  Yoshikazu further discloses further comprising: a prediction section that performs inter prediction of the image, wherein, for inter prediction of a prediction block that is a processing unit of the inter prediction (pars. 16-25), Yoshikazu does not explicitly disclose has a horizontal length identical to a horizontal length of a coding tree unit in an uppermost order of a coding block of a tree structure, the prediction section makes reference to a motion vector of an upper right transform block to be unavailable.
In the same field of endeavor, Sato discloses a horizontal length identical to a horizontal length of a coding tree unit in an uppermost order of a coding block of a tree structure, the prediction section makes reference to a motion vector of an upper right transform block to be unavailable (pars. 63, 64, 69, 70; fig. 2; wherein picking the location of the transform block is a design choice).  
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yoshikazu to include the teachings of Sato in order to achieve parallel processing performance (Sato, par. 63).
Regarding claim 9, see teachings of claim 1.  Yoshikazu further discloses wherein, for each of prediction blocks each of which is a processing unit of inter prediction, the coding section codes mode information indicating a mode of inter prediction for each of the prediction blocks, and codes residual data (i.e. difference data) between the image and a prediction image for each of the transform blocks contained in the corresponding prediction block (pars. 16-25).
Yoshikazu does not explicitly disclose each of the prediction blocks has a horizontal length identical to a horizontal length of a coding tree unit in the highest order of a coding block of a tree structure.
In the same field of endeavor, Sato discloses each of the prediction blocks has a horizontal length identical to a horizontal length of a coding tree unit in the highest order of a coding block of a tree structure (fig. 2).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yoshikazu to include the teachings of Sato in order to achieve parallel processing performance (Sato, par. 63).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.  
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.  
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.  
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.  

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 14, none of the references, alone or in combination, discloses wherein the coding section entropy-codes a leftmost transform block in an uppermost line of the transform blocks in the image using an initial value of the occurrence probability, the coding section entropy-codes each of the leftmost transform blocks in lines that are a second uppermost line of the transform blocks and lines below the second uppermost line in the image, and that each belong to a coding tree unit in an uppermost order of a coding block of a tree structure identical to a tree structure of the transform blocks one line above, using an occurrence probability derived by entropy-coding of a second leftmost transform block of the line of the transform blocks located one line above, and the coding section entropy-codes each of the leftmost transform blocks in the lines that are the second uppermost line of the transform blocks and the lines below the second uppermost line in the image, and that each belong to a coding tree unit different from the coding tree unit of the transform blocks one line above, using an occurrence probability derived by entropy- coding of a third leftmost transform block of the line of the transform blocks located one line above.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486